Citation Nr: 0004051	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  91-50 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability on a secondary basis.

2. Entitlement to service connection for a right elbow 
disorder on a secondary basis.

3. Entitlement to service connection for residuals of aortic 
and iliac aneurysms on a secondary basis.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right hip disability and entitlement to an 
effective date for an award of service connection for 
degenerative joint disease of the lumbar spine, prior to 
November 8, 1994 will be considered in a separate decision.)




REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1947.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in May 1990, the RO denied the veteran's claim 
for service connection for right shoulder and right elbow 
disabilities.  When these issues were before it in June 1993, 
the Board remanded them for additional development of the 
record.  In a rating decision dated in January 1994, the RO 
continued the denial of service connection for right shoulder 
and elbow disabilities, and denied service connection for 
aorta and iliac aneurysms on a secondary basis.  These issues 
were remanded by the Board in January 1995.  

By decision in April 1996, the Board, in pertinent part, 
denied service connection for right shoulder and right elbow 
disabilities, and for residuals of aortic and iliac 
aneurysms.  The veteran appealed these matters to the United 
States Court of Appeals for Veterans Claims (prior to March 
1, 1999, it was known as the United States Court of Veterans 
Appeals) (hereinafter, the Court).  By decision in January 
1998, the Court remanded these issues to the Board for 
appropriate development.  Following the Court order, the 
Board, by decision in October 1998, again remanded these 
claims to the RO for development of the record.  


REMAND

A review of the claims folder discloses that the RO issued a 
supplemental statement of the case which considered the 
matters now on appeal in March 1999.  However, the 
supplemental statement of the case was only sent to the 
veteran's service organization representative.  That 
organization is the veteran's representative with respect to 
other matters before the Department of Veterans Affairs (VA).  
There is no record that the supplemental statement of the 
case was ever sent to the veteran's attorney who is 
representing the veteran on the matters now before the Board.  
The statement of the case and/or a supplemental statement of 
the case must be furnished to the veteran's attorney.  See 
38 C.F.R. §§ 19.30, 19.31 (1999).  The failure to do so must 
be rectified.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should issue a copy of the March 
1999 supplemental statement of the case 
to the veteran's attorney, Peter J. 
Sebekos, Esq., who should be given a 
reasonable period of time to respond.

Thereafter, the RO should review any additional evidence and 
determine whether the veteran's claim may now be granted.  
The case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












